Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Claims 2, 15, 21 are generic.
I.	Claims 3-7, 16-20, drawn to a method/system of generic claims 2 and 15, wherein “the infrastructure data comprises, for each of the computing resources of the existing computing system, a series of utilization values that each indicate a utilization of the computing resource and, for each utilization value, a first timestamp indicating a time at which the utilization value was generated; and the application workload data comprises one or more series of tasks performed by the one or more applications running on the existing computing system and, for each task, a second timestamp indicating a time at which the task was performed and an actual level of one or more workloads for the one or more applications at the time at which the task was performed”, or processing time series of utilization values and tasks performed. 
II.	Claims 8, 12, drawn to a method of generic claim 2 for “using the patterns to model an effect of a chance in a level of each workload on the utilization of each computing resource” and “a first user workload model that defines a first impact on the utilization of each computing resource in response to changes in a number of users of the one or more applications; and a second user workload model that defines a second impact on the utilization of each computing resource in response to changes in a number of business tasks performed by the one or more applications” or models’ specifications.	 
III.	Claim 9, a method of generic claim 2 for “detecting, as the patterns, correlations between the utilization of the computing resources with user tasks and business transaction tasks at workloads for which a total number of tasks performed by the one or more applications exceeds an average number of tasks performed by the one or more applications” or detection of overutilization.
IV.	Claim 10, a method of generic claim 2 for “selecting the candidate cloud architecture profile based at least in part on a user-selected cloud provider” or providing users with the feature of selecting cloud provider. 
V.	Claim 11, a method of generic claim 2 for “display a user interface comprising a user interface control that enables the user to adjust the input simulation workload level” or Graphical User Interface for workload simulation. 
VI.	Claims 13, 14, a method of generic claim 2 for “generating, based on the classifications, scalability rules for scaling the computing resources based on simulation of tasks of a given workload category” and “an enhancement technique that predicts that one or more particular conditions will occur and scales one or more of the cloud computing resources to reduce a likelihood of an occurrence of the one or more particular conditions” or scaling rules of the computing resources.
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record for the rationale laid out above. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 2, 15, 21 are generic. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: Due to their mutually exclusive characteristics, the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries -- see the bolded limitations above); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112.
Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required because the inventions require different fields of search (see MPEP § 808.02), restriction for examination purposes as indicated is proper.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

In accordance with U.S.C. 133, a shortened statutory period on two months (not less than 60 days) is hereby set forth to this Office Action. See also MPEP 710.02 (b).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEU T HOANG whose telephone number is (571)270-1253. The examiner can normally be reached Mon-Fri 9 AM -5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEU T HOANG/Primary Examiner, Art Unit 2452